Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18-34 are currently pending in this application in response to the amendment and remarks filed on March 23, 2021. Claims 1-17 have been previously canceled. Claims 18-19 and 34 are currently amended.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application (Germany DE10 2016 124 865.7 12/19/2016).

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) indefinite rejections:
	Applicant stated that the claims have been remedied to address the issues. See Remarks at 6. However, the amendments have not address the 112(b), because no amendments have been entered to address the lack of antecedent basis. For this reason, Examiner will maintain the rejections as set forth below.
With respect to 35 U.S.C. §102 rejections:
	With respect to claims 18 and 34, Applicant argues that Ferguson fails to teach the system and method contain field devices having a bad device status and for which maintenance is required and the user connects via a mobile unit to a database and downloads a list which contains a plurality of field devices having a bad device status. See Remarks at 7.
	Examiner disagrees. The claims are examined with the broadest reasonable interpretation in view of the specification to make the determination of whether the 
	[0040]…in the event that the information or files needed to troubleshoot the error are not present on the operating unit, these be automatically loaded onto the operating unit. The operator does not need to separately procure this information or these files in a complicated manner; rather, said operator receives these automatically loaded onto the operating unit.
Ferguson teaches that the handheld field maintenance tool stores and maintains an asset tracking database that stores field device location information (par.0028) such that the position information of the field devices is loaded/uploaded into the handheld field maintenance tool (par.0023, par.0028). Ferguson further teaches to query the local database to identify all field devices (par.0037) such that the local database resides locally in the handheld field maintenance tool (par.0026). The handheld field maintenance tool itself store and maintain the asset tracking database to upload and store the field device location information (par.0028) and to query the local database to identify all field devices (par.0037) in order for the technician to interact with the selected field device to configure, calibrate, and/or diagnose problems (par.0015) and maintenance due to detection of one or more errors in the process control and measurement installation (par.0002). Based on Ferguson’s teachings, “the list of field devices and respective location information” is automatically loaded onto the handheld field maintenance tool in order to be queried by the technician (par.0037). For this reason, Examiner will maintain the rejections as set forth below.
	With respect to claim 19, Applicant argues that Ferguson fails to teach the database is capable of searching for mobile device and independently transmitting the list to the found mobile devices. See Remarks at 7.
Examiner disagrees. Ferguson teaches the handheld field maintenance tool interacts with an asset management system to update or store positional information of the field devices in a database of the asset management system [par.0032] and can be synch with a personal computer-based asset management application [par.0028] where user able to invoke a context-sensitive menu to select the field device [par.0031], and further teaches where user selects a particular 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 18 and 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 18 and 34 each recites the following underlined limitation that fails to provide proper antecedent basis hence renders the claims indefinite: “gathering/gathers a current location position of an operator using the operating/operator unit; locating/locates the selected field device, including the current location position of the operating unit”. The location position of the operator vs the location position of the operating unit appears to be the same location, nonetheless, the recited claims should be consistent. 

Claims 20-33 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 18.

Claim Rejections - 35 USC § 102

 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 18-20, 23, and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US 2012/0040698).

With respect to claim 18, Ferguson teaches a method for troubleshooting errors in a system of automation technology, wherein the system has a plurality of field devices which are attached at distributed installation locations (tens or hundreds of various field devices periodically requires maintenance due to detection of one or more errors in the process control and measurement installation, par.0002; plurality of field devices 20, 23, and 104, figs.1-2, par.0013; many field devices positioned at various locations, par.0022; the handheld field maintenance tool queries a local database to identify all field devices and/or process installation assets that are associated with the selected process asset or piece of equipment, par.0037), the method comprising steps of: 
accessing a database using an operating unit (database of handheld field maintenance tool 22 or 102 or 52, figs.1-3 and par.0026), wherein for each of the field devices a current status and location information corresponding to the respective installation location of the field device are stored in the database (geographical fixed-positional wireless of field devices is loaded within handheld field maintenance tool, par.0023 and par.0025; the handheld field maintenance tool store and maintain an asset tracking database that stores field device location information, par.0028; handheld field maintenance tool queries a local database to identify all field devices and/or process installation assets that are associated with the selected process asset or piece of equipment, par.0037); 
generating a list of field devices and respective location information for which a service status or a diagnostic status has been recorded due to at least one error (availability of a number of fixed-positional wireless field devices, par.0025, locating a 
downloading the list onto the operating unit (the handheld field maintenance tool stores and maintains the asset tracking database to upload and store the field device location information [par.0028] and to query the local database to identify all field devices [par.0037] in order for the technician to interact with the selected field device to configure, calibrate, and/or diagnose problems [par.0015] and maintenance due to detection of one or more errors in the process control and measurement installation, par.0002); 
selecting at least one of the field devices in the list using the operating unit (select a field device, par.0031 and fig.4 step 202); 
gathering a current location position of an operator using the operating unit (position of the handheld field maintenance tool relative to a field device, par.0027; handheld field maintenance tool being operated by the technician, par.0026; current position of the handheld field maintenance tool relative to the selected field device, par.0032); 
locating the selected field device (locating a field device, fig.4 and par.0031; locating a field device amongst a group of field devices, par.0034), including the current location position of the operating unit and the location information of the selected field device, via the operating unit (positional information for the selected field device is obtained, par.0032 and fig.4 step 212; current position of the handheld field maintenance tool relative to the selected field device, par.0032 and fig.4 steps 214-220); finding the selected field device by the operator with the aid of the operating unit (the map is centered upon the field device indicated by the positional information and the current position of the handheld field maintenance tool is then used to render an icon or representation of the handheld field maintenance tool position relative to the selected field device, par.0032 and fig.4 steps 214-220); and connecting the operating 

With respect to claim 19, Ferguson teaches a method for troubleshooting errors in a system of automation technology, wherein the system has a plurality of field devices which are attached at distributed installation locations (tens or hundreds of various field devices periodically requires maintenance due to detection of one or more errors in the process control and measurement installation, par.0002; plurality of field devices 20, 23, and 104, figs.1-2, par.0013; many field devices positioned at various locations, par.0022; the handheld field maintenance tool queries a local database to identify all field devices and/or process installation assets that are associated with the selected process asset or piece of equipment, par.0037), the method comprising steps of: 
generating a list of the field devices for which a service status or a diagnostic status is recorded due to at least one error, and location information corresponding to respective installation locations of the field devices, using a database (availability of a number of fixed-positional wireless field devices, par.0025, locating a field device amongst a group of field devices, par.0034; positions of the field devices are stored and ready-access by handheld field maintenance tool, par.0028; technician to interact with field device to configure, calibrate, and/or diagnose problems, par.0015 and maintenance due to detection of one or more errors in the process control and measurement installation, par.0002 are equivalent to the teaching of at least one error recorded to enable technician interaction with field device to diagnose problems), wherein, for each of the field devices, a current status and the respective location information is stored in the database (geographical fixed-positional wireless of field devices is loaded within handheld field maintenance tool, par.0023 and par.0025; the handheld field maintenance tool store and maintain an asset tracking database that stores field device location information, par.0028; handheld field maintenance tool queries a local database to identify all field devices and/or process installation assets 
searching for radio-contactable operating units by means of the radio unit of the database (obtaining positions of the handheld tools in conjunction with position of one to another handheld tool, par.0021, searching based on mapping of current position of the handheld field maintenance tool relative to the selected field device, par.0032; handheld field maintenance tool detects technician position proximity to the field device, par.0033); if at least one operating unit has been found, transmitting at least a portion of the list to the operating unit using the radio unit (handheld field maintenance tool communicatively coupled to a process communication loop to query a local database or a remote asset management system to identify all field devices and/or process installation assets that are associated with the selected process asset or piece of equipment, par.0037); 
selecting at least one of the field devices in the list using the operating unit (select a field device, par.0031 and fig.4 step 202); 
determining a current location position of an operator using the operating unit (position of the handheld field maintenance tool relative to a field device, par.0027; handheld field maintenance tool being operated by the technician, par.0026; current position of the handheld field maintenance tool relative to the selected field device, par.0032); 
locating the selected field device (locating a field device, fig.4 and par.0031), including a current location position of the operating unit and the location information of the selected field device, via the operating unit (positional information for the selected field device is obtained, par.0032 and fig.4 step 212; current position of the handheld field maintenance tool relative to the selected field device, par.0032 and fig.4 steps 214-220); 
finding the selected field device by the operator using the operating unit (the map is centered upon the field device indicated by the positional information and the current position of the handheld field maintenance tool is then used to render an icon or 
connecting the operating unit to the selected field device, and operating the selected field device by means of the operating unit in order to troubleshoot the error (handheld maintenance tool is connected to the field device with a squawk signal or message confirmation of the correct device before technician perform maintenance on the device, par.0034).  

With respect to claim 34, Ferguson teaches an operating unit for troubleshooting errors in a system of automation technology, wherein the system has a plurality of field devices which are attached at the distributed installation locations (tens or hundreds of various field devices periodically requires maintenance due to detection of one or more errors in the process control and measurement installation, par.0002; plurality of field devices 20, 23, and 104, figs.1-2, par.0013; many field devices positioned at various locations, par.0022; the handheld field maintenance tool queries a local database to identify all field devices and/or process installation assets that are associated with the selected process asset or piece of equipment, par.0037), comprising: 
a communication connection with a database via a radio link (handheld field maintenance tool 52 includes a wireless communication protocol 123 such as Bluetooth or RFID, fig.3 and par.0021; the handheld field maintenance tool stores and maintains an asset tracking database, par.0028); 
wherein the database stores a current status and location information corresponding to the respective installation location of the field device (the handheld field maintenance tool stores field device location information, par.0028; handheld field maintenance tool queries a local database to identify all field devices and/or process installation assets that are associated with the selected process asset or piece of equipment, par.0037, and performs maintenance due to detection of one or more errors in the process control and measurement installation, par.0002 and par.0034); 
a list of field devices and respective location information for which a service status or a diagnostic status has been recorded due to at least one error (availability of a number of fixed-positional wireless field devices, par.0025, locating a field device 
wherein the operating unit selects at least one of the field devices in the list (select a field device, par.0031 and fig.4 step 202), gathers a current location position of an operator using the operator unit, locates the selected field device, including the current location position of the operating unit and the location information of the selected field device, and assists the operator in finding the selected field device (position of the handheld field maintenance tool relative to a field device, par.0027; handheld field maintenance tool being operated by the technician, par.0026; current position of the handheld field maintenance tool relative to the selected field device, par.0032; positional information for the selected field device is obtained, par.0032 and fig.4 step 212; current position of the handheld field maintenance tool relative to the selected field device, par.0032 and fig.4 steps 214-220); and wherein the operating unit is connected to the selected field device and operates the selected field device in order to troubleshoot the error (handheld maintenance tool is connected to the field device with a squawk signal or message confirmation of the correct device before technician perform maintenance on the device, par.0034).

With respect to claim 20, Ferguson teaches wherein the database queries current location positions of the found operating units, and wherein the list is transmitted to the operating unit whose current location position is closest to at least one of the field devices contained in the list (searching based on mapping of current position of the handheld field maintenance tool relative to the selected field device, par.0032 and fig.4 steps 214-220; handheld field maintenance tool tests whether technician is within selected proximity of the field device, par.0033).  



With respect to claim 29, Ferguson teaches further wherein, while searching for the selected field device, information regarding a type of installation of the selected field device is loaded from the database onto the operating unit and is displayed to the operator (the handheld field maintenance tool displays all associated devices and assets on a map for the technician, par.0037).  

With respect to claim 30, Ferguson teaches further wherein the list is restricted to field devices whose respective location information indicates a location within a defined vicinity of the current location position of the operating unit (locating a field device amongst a group of field devices confined to a small geographic area based on two close proximity location options, par.0034).

With respect to claim 31, Ferguson teaches further wherein the database updates the current status of each of the field devices at regular time intervals (updating map of proximity to field device continually until technician reaches a selected proximity of the field device, par.0033).  

With respect to claim 32, Ferguson teaches further wherein the operating unit has a communication connection with the database via a radio link (handheld field maintenance tool 52 includes communication connection via Bluetooth or RFID, fig.3 and par.0021; the handheld field maintenance tool stores and maintains an asset tracking database, par.0028).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2012/0040698) in view of Da Silva Neto et al. (US 2015/0112469).

With respect to claims 21-22, Ferguson fails to teach wherein the field devices are prioritized in the list according to criticality of the respective field device for a process of the system and/or according to a severity of the error of the respective field device; wherein a service path is created by the operating unit successively locating field devices according to an order of the prioritized list, and wherein the operator operates the field devices according to the service path. 
However, it is known by Da Silva Neto to teach wherein the field devices are prioritized in the list according to criticality of the respective field device for a process of the system and/or according to a severity of the error of the respective field device; 
Because Da Silva Neto is also directed to a method and system for troubleshooting errors in a system of automation technology (Da Silva Neto: fig.1 and par.0033-0035; Ferguson: figs.1-2, par.0013), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of Da Silva Neto and Ferguson for the purpose of personnel carry out their servicing duties as quickly as possible via provision of a route with shortest possible length and/or optimized path (Da Silva Neto: par.0031-0032).

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2012/0040698) in view of Toepke et al. (US 2012/0038458).

With respect to claims 24-28, Ferguson fails to teach wherein, while searching for the selected field device, the database checks whether information for troubleshooting the error is present on the operating unit; wherein, if the information for troubleshooting the error is not present on the operating unit, the information is automatically loaded onto the operating unit; wherein the information for troubleshooting the error is loaded from the database onto the operating unit; wherein a device driver or a device description for operating the selected field device is loaded onto the operating unit as a file for troubleshooting the error; and wherein an operating manual or a device documentation for the selected field device are loaded onto the operating unit as a file for troubleshooting the error.  
However it is known by Toepke to teach checking whether information for troubleshooting the error is present on the operating unit (Toepke: the handheld field maintenance tool obtains a test scheme for the specific field device to which it was 
	Because Toepke is also directed to a method and system for troubleshooting errors in a system of automation technology (Toepke: figs.2-3 and par.0002; Ferguson: figs.1-2, par.0013), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of Toepke and Ferguson for the purpose of obtaining and simplifying the process with significant amounts of diagnostic and/or contextual information to provide to the technician (Toepke: par.0029).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        March 27, 2021